 



Exhibit 10.36

 

SEQUENTIAL BRANDS GROUP, INC.,

 

2013 STOCK INCENTIVE COMPENSATION PLAN

 

Notice of Option Grant



 

Participant:[ ]

 

Company:Sequential Brands Group, Inc.

 

Notice:You have been granted the following Nonqualified Stock Option to purchase
Shares in accordance with the terms of the Plan, this Notice of Option Grant and
the Nonqualified Stock Option Award Agreement attached hereto as Schedule A
(this Notice of Option Grant, together with the Nonqualified Stock Option Award
Agreement, this “Agreement”).

 

Type of Award:Nonqualified Stock Option

 

Plan:Sequential Brands Group, Inc. 2013 Stock Incentive Compensation Plan

 

Grant:Date of Grant: [ ]

Option Price per Share: US$[ ]
Total Number of Shares Under Option:  [ ]

  

Exercisability:Subject to the terms of the Plan and this Agreement, you may
exercise your Option on and after the dates indicated below as to number of
restricted shares set forth below opposite each such date. You may exercise your
Option to purchase any Shares as to which your Option has become exercisable at
any time and from time to time until your Option terminates or expires.

 

 

Anniversary of Date of Grant Percentage First Anniversary   Second Anniversary  
Third Anniversary   Fourth Anniversary  

  

Expiration Date:Ten years from the Date of Grant, subject to earlier termination
as set forth in the Plan and this Agreement, except as otherwise provided in
Section 6(e) of the Plan.

 



  

 

 

Acknowledgement

and Agreement:The undersigned Participant acknowledges receipt of, and
understands and agrees to, the terms and conditions of this Agreement and the
Plan.

 



SEQUENTIAL BRANDS GROUP, INC.   PARTICIPANT                               By:  
  Name:       Title:                           Date:     Date:  

 



  

 

   

SEQUENTIAL BRANDS GROUP, INC.,
2013 STOCK INCENTIVE COMPENSATION PLAN

 

Nonqualified Stock Option Award Agreement

 

 

This Nonqualified Stock Option Award Agreement, dated as of the Date of Grant
set forth in the Notice of Option Grant (the “Grant Notice”) to which this
Nonqualified Stock Option Award Agreement is attached as Schedule A, is made
between Sequential Brands Group, Inc. (the “Company”) and the Participant set
forth in the Grant Notice. The Grant Notice is included in and made part of this
Agreement. Capitalized terms used but not defined in this Agreement have the
meanings set forth in the Plan.

 

1.Definitions. Capitalized terms used but not defined in this Agreement have the
meanings set forth in the Plan.

 

2.Grant of the Option.

 

Subject to the provisions of this Agreement and the provisions of the Plan, the
Company hereby grants to the Participant, pursuant to the Plan, the right and
option (the “Option”) to purchase all or any part of the number of Shares of the
Common Stock set forth in the Grant Notice at the Option Price per Share
(“Option Price”) set forth in the Grant Notice and on the other terms as set
forth in the Grant Notice.

 

3.Exercisability of the Option.

 

The Option shall become exercisable in accordance with the exercisability
schedule and other terms set forth in the Grant Notice. The Option shall
terminate on the Expiration Date set forth in the Grant Notice, subject to
earlier termination as set forth in the Plan and this Agreement.

 

4.Method of Exercise of the Option.

 

(a) The Participant may exercise the Option, to the extent then exercisable, in
accordance with the terms and conditions of the Plan by delivering a written or
electronic notice to the Company in a form specified or accepted by the Company,
specifying the number of Shares with respect to which the Option is being
exercised and payment to the Company of the aggregate Option Price in accordance
with Section 4(b) hereof. Such notice must be signed by the Participant or any
other person then having the right to exercise the Option.

 

(b) At the time the Participant exercises the Option, the Participant shall pay
the Option Price of the Shares as to which the Option is being exercised to the
Company (i) in United States dollars by personal check, bank draft, money order
or wire transfer of immediately available funds; or (ii) if permitted by the
Committee, and subject to any such terms, conditions and limitations as the
Committee may prescribe and to the extent permitted by applicable law, by any
other payment method described in Section 6(f) of the Plan.

 

(c) The Company’s obligation to deliver the Shares to which the Participant is
entitled upon exercise of the Option is conditioned on the Participant’s
satisfaction in full to the Company of the aggregate Option Price of those
Shares and the required tax withholding related to such exercise.

 

5.Change in Control.

 

Notwithstanding any other provision of this Agreement, the Option shall be
subject to the Change in Control provisions set forth in Section 14 of the Plan.

 

6.Termination of Service.

 

The Option shall terminate upon the Participant’s Termination of Service for any
reason and no Shares may thereafter be purchased under the Option, except as
otherwise provided in Section 6(h) of the Plan.

 



  

 

  

7.Transferability of the Option.

 

The Option shall not be transferable otherwise than by will or the laws of
descent and distribution, and is exercisable, during the lifetime of the
Participant, only by the Participant; provided, however, that (a) the Option may
be exercised after the Participant’s death by the beneficiary most recently
named by the Participant in a written designation thereof filed by the
Participant with the Company, in accordance with the Plan, and (b) the Committee
may, in its discretion, permit the Option to be transferred subject to such
conditions and limitations as the Committee may impose. No transfer of the
Option by will or the laws of descent and distribution, or otherwise, shall be
effective to bind the Company unless the Committee is furnished with (as
applicable): (i) written notice thereof and with a copy of the will and/or such
evidence as the Committee may deem necessary to establish the validity of the
transfer and (ii) an agreement by the transferee to comply with all the terms
and conditions of the Option that are or would have been applicable to the
Participant and to be bound by the acknowledgements made by the Participant in
connection with the grant of the Option.

 

8.Taxes and Withholdings.

 

At the time of receipt of Shares upon the exercise of all or any part of the
Option, the Participant shall pay to the Company or an Affiliate in cash, or
make other arrangements, in accordance with Section 16 of the Plan, for the
satisfaction of, any taxes of any kind, and social security payments due or
potentially payable or required to be withheld with respect to such Shares;
provided, however, that pursuant to any procedures, and subject to any
limitations as the Committee may prescribe and subject to applicable law, the
Company may, in its discretion, cause such withholding obligations to be
satisfied, in whole or in part, by (a) withholding Shares otherwise deliverable
to the Participant upon exercise of the Option, provided, however, that the
amount of any Shares so withheld shall not exceed the amount necessary to
satisfy required Federal, state, and local withholding obligations using the
minimum statutory withholding rates for Federal, state or local tax purposes,
including payroll taxes, that are applicable to supplemental taxable income,
and/or (b) tendering to the Company Shares already owned by such Participant (or
by such Participant and his or her spouse jointly) and either previously
acquired by the Participant on the open market or held by the Participant for at
least six (6) months at the time of exercise or payment (or which meet any such
other requirements as the Committee may determine are necessary in order to
avoid an accounting earnings charge on account of the use of such Shares to
satisfy such tax obligations), based, in each case, on the Fair Market Value of
the Common Stock on the payment date as determined by the Committee.

 

9.No Rights as a Shareholder.

 

Neither the Participant nor any other person shall become the beneficial owner
of the Shares subject to the Option, nor have any rights to dividends or other
rights as a shareholder with respect to any such Shares, until the Participant
has actually received such Shares following the exercise of the Option in
accordance with the terms of the Plan and this Agreement.

 

10.No Right to Continued Employment.

 

Neither the Option nor any terms contained in this Agreement shall confer upon
the Participant any rights or claims except in accordance with the express
provisions of the Plan and this Agreement, and shall not give the Participant
any express or implied right to be retained in the employment or service of the
Company or any Affiliate for any period, or in any particular position or at any
particular rate of compensation, nor restrict in any way the right of the
Company or any Affiliate, which right is hereby expressly reserved, to modify or
terminate the Participant’s employment or service at any time for any reason.
The Participant acknowledges and agrees that any right to exercise the Option is
earned only by continuing as an employee of the Company or an Affiliate at the
will of the Company or such Affiliate, or satisfaction of any other applicable
terms and conditions contained in the Plan and this Agreement, and not through
the act of being hired, being granted the Option or acquiring Shares hereunder.

 

11.The Plan.

 

By accepting any benefit under this Agreement, the Participant and any person
claiming under or through the Participant shall be conclusively deemed to have
indicated his or her acceptance and ratification of, and consent to, all of the
terms and conditions of the Plan and this Agreement and any action taken under
the Plan by the Board, the Committee or the Company, in any case in accordance
with the terms and conditions of the Plan. This Agreement is subject to all the
terms, provisions and conditions of the Plan, which are incorporated herein by
reference, and to such rules, policies and regulations as may from time to time
be adopted by the Committee. In the event of any conflict between the provisions
of the Plan and this Agreement, the provisions of the Plan shall control, and
this Agreement shall be deemed to be modified accordingly. A paper copy of the
Plan and the prospectus shall be provided to the Participant upon the
Participant’s written request to the Company at the address set forth in Section
12 hereof.

 



  

 

  

12.Compliance with Laws and Regulations.

 

(a) The Option and the obligation of the Company to sell and deliver Shares
hereunder shall be subject in all respects to: (i) all applicable Federal and
state laws, rules and regulations and (ii) any registration, qualification,
approvals or other requirements imposed by any government or regulatory agency
or body which the Committee shall, in its discretion, determine to be necessary
or applicable. Moreover, the Option may not be exercised if its exercise, or the
receipt of Shares pursuant thereto, would be contrary to applicable law. If at
any time the Company determines, in its discretion, that the listing,
registration or qualification of Shares upon any national securities exchange or
under any state or Federal law, or the consent or approval of any governmental
regulatory body, is necessary or desirable, the Company shall not be required to
deliver any certificates for Shares to the Participant or any other person
pursuant to this Agreement unless and until such listing, registration,
qualification, consent or approval has been effected or obtained, or otherwise
provided for, free of any conditions not acceptable to the Company.

 

(b) It is intended that the Shares received upon the exercise of the Option
shall have been registered under the Securities Act. If the Participant is an
“affiliate” of the Company, as that term is defined in Rule 144 under the
Securities Act (“Rule 144”), the Participant may not sell the Shares received
except in compliance with Rule 144. Any certificates representing Shares issued
to an “affiliate” of the Company may bear a legend setting forth such
restrictions on the disposition or transfer of the Shares as the Company deems
appropriate to comply with Federal and state securities laws.

 

(c) If at the time of exercise of all or part of the Option, the Shares are not
registered under the Securities Act, and/or there is no current prospectus in
effect under the Securities Act with respect to the Shares, the Participant
shall execute, prior to the delivery of any Shares to the Participant by the
Company pursuant to this Agreement, an agreement (in such form as the Company
may specify) in which the Participant represents and warrants that the
Participant is purchasing or acquiring the shares acquired under this Agreement
for the Participant's own account, for investment only and not with a view to
the resale or distribution thereof, and represents and agrees that any
subsequent offer for sale or distribution of any kind of such Shares shall be
made only pursuant to either (i) a registration statement on an appropriate form
under the Securities Act, which registration statement has become effective and
is current with regard to the Shares being offered or sold or (ii) a specific
exemption from the registration requirements of the Securities Act, but in
claiming such exemption the Participant shall, prior to any offer for sale of
such Shares, obtain a prior favorable written opinion, in form and substance
satisfactory to the Company, from counsel for or approved by the Company, as to
the applicability of such exemption thereto.

 

(d) The Participant shall comply with applicable market abuse rules.

 

13.Notices.

 

All notices by the Participant or the Participant’s successors or permitted
assigns shall be addressed to Sequential Brands Group, Inc. [address], or such
other address as the Company may from time to time specify. All notices to the
Participant shall be addressed to the Participant at the Participant’s address
in the Company's records.

 

14.Other Plans.

 

The Participant acknowledges that any income derived from the exercise of the
Option shall not affect the Participant’s participation in, or benefits under,
any other benefit plan or other contract or arrangement maintained by the
Company or any Affiliate.

 



  

